DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-17, 32-33 are currently pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



 
Claim(s) 1, 3-17, 33 are rejected under 35 U.S.C. 102a1 as being anticipated by Flanagan et al (PG pub 20100273066).
Regarding claim 1, 14, 16, Flanagan et al teaches a battery comprising:
an anode 22 [fig 2] ; 
an electrolyte 26, wherein the electrolyte comprises: an oxidizing gas which is oxygen supply into the battery [para 34] ;the electrolyte is in contact with the anode [fig 2]; and a solvent is made of acetonitrile [para 43] and metal halide [table 1]
a current collector 34 [fig 2 para 34] is in contact with the active cathode material.
The oxidizing gas and the metal halide are dissolved in the solvent, and wherein the electrolyte is in contact with the anode. Also, since Flanagan et al teaches the claimed structure and claimed metal halide, it is considered that the metal halide is acted as cathode active material. Also, the recitation “function as an active cathode material” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a 
Regarding claim 3, modified Flanagan et al teaches a separator 25 between the anode and the current collector [para 34 fig 2]

Regarding claim 4-11, since Flanagan et al teaches the claimed structure as claimed 1, the structure of Flanagan et al is considered to have the properties or features as in claims 4-11 .
 Regarding claim 12, Flanagan et al teaches anode 22 being made of Li [para 35]
Regarding claim 13,  Flanagan et al teaches the oxidizing gas is oxygen [para 34].
Regarding claim 15, Flanagan et al  teaches the metal halide comprises an electrolyte salt that dissociates into a respective halide ion and a respective metal ion in the solvent, and wherein the halide ion comprises an ion of at least one of Br, , and the metal ion comprises an ion of at least one of Li.
Regarding claim 17, modified Flanagan et al teaches a second cathode material in addition to the metal halide [para 50-52]
Regarding claim 33, since Flanagan et al teaches the claimed structure, the recitation “the metal halide… of the battery” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than .


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Flanagan et al (PG pub 20100273066), and further in view of Barde et al (PG Pub 20140255802).

Regarding claim 2, Flanagan et al teaches the current collector as set forth above, but Flanagan et al does not teach the current collector comprising porous material that is electrical conductive
Barde et al teaches the current collector comprising porous material that is electrical conductive [para 88].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the current collector of Flanagan et al to be made of porous material that is electrical conductive as taught by Barde et al since selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Chase et al (PG pub 20130089795), and further in view of Flanagan et al (PG pub 20100273066)

	Regarding claim 1 and 14, 16, 
an anode 15 [fig 1A] ; 
an electrolyte , wherein the electrolyte comprises: an oxidizing gas which is oxygen supply into the battery [para  26 29] ;; the electrolyte is in contact with the anode [fig 1A]; 
a current collector 12 [fig 1A] in contact with electrolyte 17

Chase et al teaches the electrolyte having LiClO4 [para 67] and sulfones solvent [para 67], but Chase et al does not teach metal halide as claimed.
Flanagan et al teaches a metal –air battery cell comprising electrolyte including LiClO4 or  the metal halide which is LiBr [table 1] and acetonitrile or sulfones solvents [para 43].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the salt and solvents of Chase et al to salt LiBr and nitrile solvent of Flanagan et al for increasing the useful life and effectiveness of the battery[para 26] and since Flanagan eta l teaches LiClO4 or LiBr and Sulfones or nitriles would be used as alternatively salt and solvent, respectively in the electrolyte of metal –air battery and it is merely the selection of functionally equivalent material recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.  A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art. As for combination, the current collector is in contact with the active cathode material.

As for combination, the oxidizing gas and the metal halide are dissolved in the solvent, and wherein the electrolyte is in contact with the anode. Also, since modified Chase et al teaches the claimed structure and claimed metal halide, it is considered that 

Regarding claim 2, modified Chase et al teaches the current collector comprising porous material that is electrical conductive [para 28, Chase et al].
Regarding claim 3, modified Chase et al teaches a separator 17 between the anode and the current collector [para fig 1A]

Regarding claim 4-11, since modified Chase et al teaches the claimed structure as claimed 1, the structure of Chase et al is considered to have the properties as in claims 4-11.
 Regarding claim 12, modified Chase et al  anode 15 being made of Li [para 27, Chase et al]
Regarding claim 13, modified Chase et al teaches the oxidizing gas is oxygen [para 26 29].
Regarding claim 15, modified Chase et al teaches the metal halide comprises an electrolyte salt that dissociates into a respective halide ion and a respective metal ion in the solvent, and wherein the halide ion comprises an ion of at least one of Br, , and the metal ion comprises an ion of at least one of Li.
Regarding claim 17, modified Chase et al teaches a second cathode material in addition to the metal halide [para 47].
Regarding claim 33, since modified Chase et al teaches the claimed structure and the charge and discharge [para 76-78], the recitation “the metal halide… of the battery” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Barde et al (PG Pub 20140255802), and further in view of Flanagan et al (PG pub 20100273066).
	Regarding claim 1 and 14, 16, Barde et al teaches a metal-air battery comprising:
an anode 2 [fig 4] ; 
an electrolyte 4, wherein the electrolyte comprises: an oxidizing gas which is oxygen supply into the battery [para 121] ; the electrolyte is in contact with the anode [fig 4]; and a solvent is made of acetonitrile [para 18]
a current collector 6 [fig 4]

Barde et al teaches the electrolyte having LiClO4 [para 90], but Barde et al does not teach metal halide as claimed.
Flanagan et al teaches a metal –air battery cell comprising electrolyte including LiClO4 or the metal halide which is LiBr [table 1].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the salt of Barde et al to be made of LiBr as taught by Flanagan et al since Flanagan eta l teaches LiClO4 or LiBr would be used as alternatively salt in the electrolyte of metal –air battery and it is merely the selection of functionally equivalent material recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.  A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art.  As for combination, the current collector is in contact with the active cathode material.


As for combination, the oxidizing gas and the metal halide are dissolved in the solvent, and wherein the electrolyte is in contact with the anode. Also, since modified 

Regarding claim 2, modified Barde et al teaches the current collector comprising porous material that is electrical conductive [para 88, Barde et al].
Regarding claim 3, modified Barde et al teaches a separator between the anode and the current collector [para 118]

Regarding claim 4-11, since modified Barde et al teaches the claimed structure as claimed 1, the structure of modified Barde et al is considered to have the properties as in claims 4-11.
 Regarding claim 12, modified Barde et al anode 2 being made of Li [para 63, Barde et al]
Regarding claim 13, modified Barde et al teaches the oxidizing gas is oxygen [para 69].
Regarding claim 15, modified Barde et al teaches the metal halide comprises an electrolyte salt that dissociates into a respective halide ion and a respective metal ion in the solvent, and wherein the halide ion comprises an ion of at least one of Br, , and the metal ion comprises an ion of at least one of Li.
Regarding claim 17, modified Barde et al teaches a second cathode material in addition to the metal halide [para 70-83].
Regarding claim 33, since Barde et al teaches the claimed structure, the recitation “the metal halide… of the battery” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.

Claims 1-16 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al (Pat No. 5510209) and further in view of Flanagan et al (PG pub 20100273066).
Regarding claim 1, 14, 16, 
an anode A [fig 1 col 2 lines 60-67] ; 
an electrolyte , wherein the electrolyte comprises: an oxidizing gas which is oxygen supply into the battery [fig 1 col 2 lines 60-67] ; the electrolyte is in contact with the anode [fig 1 col 2 lines 60-67]; 
a current collector C [fig 1 col 2 lines 60-67].

Abraham et al teaches the electrolyte as set forth above, but Abraham et al does not teach metal halide and nitrile solvent as claimed.
Flanagan et al teaches a metal –air battery cell comprising electrolyte including LiClO4 or  the metal halide which is LiBr [table 1] and acetonitrile or sulfones solvents [para 43].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the salt and solvents of Abraham to salt LiBr and nitrile solvent of Flanagan et al for increasing the useful life and effectiveness of the battery[para 26] and since Flanagan eta l teaches LiClO4 or LiBr and Sulfones or nitriles would be used as alternatively salt and solvent, respectively in the electrolyte of metal –air battery and it is merely the selection of functionally equivalent material recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.  A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art. As for combination, the current collector in contact with the active cathode material.

As for combination, the oxidizing gas and the metal halide are dissolved in the solvent, and wherein the electrolyte is in contact with the anode. Also, since modified Kane teaches the claimed structure and claimed metal halide, it is considered that the 

Regarding claim 2, the current collector comprising a porous material that is electrically conductive (col 3 lines 1-2).
Regarding claim 3, modified Abraham et al teaches a separator S between the anode and the current collector [fig 1]

Regarding claim 4-11, since modified Abraham et al teaches the claimed structure as claimed 1, the structure of modified Abraham et al is considered to have the properties as in claims 4-11.
 Regarding claim 12, modified Abraham et al anode 2 being made of Li [col 2 lines 60-62]
Regarding claim 13, modified Abraham et al teaches the oxidizing gas is oxygen [para 60-67].
Regarding claim 15, modified Abraham et al teaches the metal halide comprises an electrolyte salt that dissociates into a respective halide ion and a respective metal ion in the solvent, and wherein the halide ion comprises an ion of at least one of Br, , and the metal ion comprises an ion of at least one of Li.

Regarding claim 32, modified Abraham et al teaches the battery does not include a dedicated cathode material.
Regarding claim 33, since modified Abraham et al teaches the claimed structure, the recitation “the metal halide… of the battery” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural, limitations of the claim. See MPEP 2113.
Claims 1-16 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kane (Pat No. 9911981) and further in view of Flanagan et al (PG pub 20100273066).
Regarding claim 1, 14, 16, Kane teaches a metal-air battery comprising:
an anode 110 [fig 1] ; 
an electrolyte 120, wherein the electrolyte comprises: an oxidizing gas which is oxygen supply into the battery [fig 1 col 5 lines 64-673] ; the electrolyte is in contact with the anode [fig 1]; 
a current collector 115 [fig 1].

Kane teaches the electrolyte with salt and solvent as set forth above, but Kane does not teach metal halide as claimed.
Flanagan et al teaches a metal –air battery cell comprising electrolyte the metal halide which is LiBr [table 1] and acetonitrile solvents [para 43].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the electrolyte of Kane to be made of the same of Flanagan et al for increasing the useful life and effectiveness of the battery[para 26].
As for combination, the oxidizing gas and the metal halide are dissolved in the solvent, and wherein the electrolyte is in contact with the anode and current collector is in contact with the active cathode material. Also, since modified Kane teaches the claimed structure and claimed metal halide, it is considered that the metal halide is acted as cathode active material. Also, the recitation “function as an active cathode material” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be 

 Regarding claim 2, the current collector comprising a porous material that is electrically conductive (col 3 lines 8-15).
Regarding claim 3, modified Kane teaches a separator 125 between the anode and the current collector [fig 1]

Regarding claim 4-11, since modified Kane teaches the claimed structure as claimed 1, the structure of modified Abraham et al is considered to have the properties as in claims 4-11.
 Regarding claim 12, modified Kane  anode 2 being made of Li [Claim 6]
Regarding claim 13, modified Kane teaches the oxidizing gas is oxygen.
Regarding claim 15, modified Kane teaches the metal halide comprises an electrolyte salt that dissociates into a respective halide ion and a respective metal ion in the solvent, and wherein the halide ion comprises an ion of at least one of Br, , and the metal ion comprises an ion of at least one of Li.

Regarding claim 32, modified Kane teaches the battery not including dedicated cathode material 
Regarding claim 33, since modified Kane teaches the claimed structure, the recitation “the metal halide… of the battery” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
Alternatively rejection:
Claims 1-17 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Lohmann et al (PG Pub 20130280624) and further in view of Flanagan et al (PG pub 20100273066).
Regarding claim 1, 14, 16, Lohmann et al teaches a metal-air battery comprising:
an anode 102 [fig 3 para 5] ; 
an electrolyte 64, wherein the electrolyte comprises: an oxidizing gas which is oxygen supply into the battery [fig 3 para 5-8] ; the electrolyte is in contact with the anode [fig 4]; 
a current collector (58,54) [fig 3].


Flanagan et al teaches a metal –air battery cell comprising electrolyte the metal halide which is LiBr [table 1] and acetonitrile solvents [para 43].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the electrolyte of Lohmann to be made of the same of Flanagan et al for increasing the useful life and effectiveness of the battery[para 26].
As for combination, the oxidizing gas and the metal halide are dissolved in the solvent, and wherein the electrolyte is in contact with the anode and current collector is in contact with the active cathode material. Also, since modified Kane teaches the claimed structure and claimed metal halide, it is considered that the metal halide is acted as cathode active material. Also, the recitation “function as an active cathode material” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.

Regarding claim 2, the current collector comprising a porous material that is electrically conductive [para 7]
Regarding claim 3, modified Lohmann teaches a separator 56 between the anode and the current collector [fig 6]

Regarding claim 4-11, since modified Lohmann teaches the claimed structure as claimed 1, the structure of modified Lohmann is considered to have the properties as in claims 4-11.
 Regarding claim 12, modified Lohmann anode being made of Li [para 5]
Regarding claim 13, modified Lohmann e teaches the oxidizing gas is oxygen.
Regarding claim 15, modified Lohmann teaches the metal halide comprises an electrolyte salt that dissociates into a respective halide ion and a respective metal ion in the solvent, and wherein the halide ion comprises an ion of at least one of Br, , and the metal ion comprises an ion of at least one of Li.
Regarding claim 17, modified Lohmann teaches a second cathode material in addition to the metal halide [para 4-8]

Regarding claim 33, since modified Lohmann teaches the claimed structure, the recitation “the metal halide… of the battery” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure .
Response to Arguments
Applicant's arguments filed 04/27/2021 have been fully considered but they are not persuasive. The applicant argues in substance:
Flanagan does not teach the metal halide functioning as active cathode material.
The examiner respectfully disagrees. Since Flanagan teaches the claimed structure and claimed metal halide, it is considered that the metal halide is acted as cathode active material. Also, the recitation “function as an active cathode material” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
Flanagan teaches the dedicated cathode while the instant application does not include the dedicated cathode.

Flanagan does not teach the second cathode material.
The examiner respectfully disagrees. Flanagan teaches a current collector and an air cathode where the air cathode is made of carbon black [para 51]. Thus, it is considered that battery has the second cathode material.

Barde in view of Flanagan does not teach the electrode not having the dedicated cathode material.
The examiner respectfully disagrees. Barde et al in view of Flanagan is not applied to teach claim 32. 
Barde does not teach the claim 4-11.
The examiner respectfully disagrees. Barde et al teaches the claimed structure 1 as set forth above. Barde et al has the properties of claim 4-11. It is not noted that Flanagan is only applied to teach the material of electrolyte.
Barde does not teach second cathode material.
The examiner respectfully disagrees. Barde teaches physical cathode having carbon as cathode material [para 70-78].
Kane does not teach oxygen as a part of electrolyte; instead oxygen is supplied from outside source.

Kane does not teach the metal halide being the cathode active material.
The examiner respectfully disagrees. Kane teaches the claimed structure except the metal halide. Flanagan et al teaches the electrolyte with metal halide as claimed. Kane in view of Flanagan et al teaches the claimed structure with metal halide in the electrolyte. Thus, the metal halide is function as the active cathode material. Also, the recitation “function as an active cathode material” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
Air interface 140 of Kane is active cathode material.

Abraham et al teaches oxygen being a cathode material and Flanagan teaches the dedicated cathode material.
The examiner respectfully disagrees. Fig 3 of instant application shows the oxygen source being suppled into the housing of the battery through tube 24 and the oxygen is through the current collector to go through to the electrolyte. Abraham teaches Kane has the same structure where the oxygen is supplied to the battery through the current collector and to the electrolyte; thus the oxygen is a part of the electrolyte. Also, oxygen is an electroactive cathode, but not dedicated cathode material. Moreover, Flanagan does not applied to teach the dedicated cathode material, but only applied to teach the material of the electrolyte.
Furthermore, Flanagan et al teaches the electrolyte with metal halide as claimed. Abraham et al in view of Flanagan et al teaches the claimed structure with metal halide in the electrolyte. Thus, the metal halide is function as the active cathode material. Also, the recitation “function as an active cathode material” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/UYEN M TRAN/            Primary Examiner, Art Unit 1726